DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: network connection 660.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.



Specification
The disclosure is objected to because of the following informalities: 
On Page 3, line 4, “driver’s” should read “drivers”.
On Page 7, line 27, “1041-104c” should read “104a-104c”.
On Page 11, line 9, “the Sally’s” should just be “Sally’s”.  
Appropriate correction is required.

Claim Objections
Claims 4-8 are objected to because of the following informalities:  
Claims 4-8 recite the limitation “a wireless transceiver”. The specification does not mention a wireless transceiver, however, for examination purposes, examiner has interpreted “a wireless transceiver” as “a wireless transmitter” to allow for uniformity with the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wireless transmitter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wireless transmitter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wireless transmitter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-11, 13-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al. (U.S. Publication No. 2020/0057487; hereinafter Sicconi) in view of Ratnasingam (U.S. Patent No. 10407078; hereinafter Ratnasingam).
Regarding claim 1, Sicconi teaches a system (Sicconi: Par. 33; i.e., embodiments described herein include an intelligent driver attention monitoring system), comprising: a first camera that captures first images of a driver of a vehicle (Sicconi: Par. 42; i.e., camera 308 may include any device suitable for capturing optical images of a driver using light on or off the visible spectrum, including without limitation any camera or similar device as described in this disclosure); 
a second camera that captures second images of an area outside of the vehicle (Sicconi: Par. 42; i.e., Driving risk model 1016 and/or accident detection/prevention unit 1017 may analyze features 1012 from a rear-facing camera 1005; such features may include, without limitation any features described above as representing conditions exterior to vehicle);
and circuitry configured to: capture, via the first camera, one or more first images of the driver of the vehicle (Sicconi: Par. 42; i.e., camera 308 may include any device suitable for capturing optical images of a driver using light on or off the visible spectrum, including without limitation any camera or similar device as described in this disclosure);
capture, via the second camera, one or more second images of the area outside of the vehicle (Sicconi: Par. 42; i.e., Driving risk model 1016 and/or accident detection/prevention unit 1017 may analyze features 1012 from a rear-facing camera 1005; such features may include, without limitation any features described above as representing conditions exterior to vehicle);
identify another vehicle in proximity to the vehicle based on an analysis of the one or more second images (Sicconi: Par. 42; i.e., such features may include, without limitation any features described above as representing conditions exterior to vehicle and/or driver, such as without limitation tailgating vehicles coming too close);
and determine a driving behavior of the driver based on an analysis of the one or more first images (Sicconi: Par. 52; i.e., a schematic flow-process diagram illustrates how an attention monitoring system 502 … utilizing a driver-facing camera may perform analysis using data extracted using the driver-facing camera; attention monitoring system analyzes the images taken of the driver to determine driver attention level).
Sicconi does not explicitly teach determine if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold; in response to the driving behavior satisfying the positive incentive threshold, select and provide a positive incentive to the driver; and in response to the driving behavior satisfying the negative incentive threshold, select and provide a negative incentive to the driver.
However, in the same field of endeavor, Ratnasingam teaches determine if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold (Ratnasingam: Col. 11, line 66 – Col. 12, line 5; i.e., the system may perform one of flagging in the driver profile of the subject driver with a negative rating if the driver performance score of the subject driver goes below a predetermined threshold and flagging in the driver profile of the subject driver with a positive rating if the driver performance score goes above a predetermined threshold); in response to the driving behavior satisfying the positive incentive threshold, select and provide a positive incentive to the driver (Ratnasingam: Col. 39, lines 57-61; i.e., if the driver performance score of the subject driver is above a predetermined threshold, the driver profile of the subject driver may be flagged with a positive rating. In another embodiment this positive rating may trigger a reward or discount for the subject driver); and in response to the driving behavior satisfying the negative incentive threshold, select and provide a negative incentive to the driver (Ratnasingam: Col. 14, lines 58-62; i.e., the subject drivers with a driver performance score or integral rating below a predetermined threshold may be given coaching, compulsory driver training or retake a driving test, or even banned from driving).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated determine if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold; in response to the driving behavior satisfying the positive incentive threshold, select and provide a positive incentive to the driver; and in response to the driving behavior satisfying the negative incentive threshold, select and provide a negative incentive to the driver, as taught by Ratnasingam. Doing so would allow the system to give feedback to the driver to let them know how to improve their driving behavior (Ratnasingam: Col. 14, lines 55-57; i.e., the subject driver may be provided suggestions or recommended coaching to improve driving quality).
Regarding claim 2, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches wherein the circuitry determines the driving behavior of the driver by being further configured to: determine an attention direction of the driver based on an analysis of the one or more first images for head movement and eye position (Sicconi: Par. 52; i.e., attention monitoring system 502 may detect a face 503 and/or hands 504 of a driver; system 502 may then identifies facial landmarks and special regions 505 such as without limitation eyes, nose, and/or mouth to estimate head pose and eye gaze direction 506);
detect hand movement of the driver based on an analysis of the one or more first images (Sicconi: Par. 59; i.e., Driver attention modeling unit 1015 may be configured, without limitation, to analyze features 1009, such as … removal of hands from a steering wheel);
and 35determine the driving behavior of the driver based on the head movement, eye position, and hand movement (Sicconi: Par. 52; i.e., attention monitoring system 502 may detect a face 503 and/or hands 504 of a driver; system 502 may then identifies facial landmarks and special regions 505 such as without limitation eyes, nose, and/or mouth to estimate head pose and eye gaze direction 506, together with information about hands holding the steering wheel).
Regarding claim 3, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches a memory that stores a profile of previous driving patterns of the driver (Sicconi: Par. 54; i.e., a cloud 709 is defined as a remote storage; Par. 62; i.e., inattention events-triggered data such as without limitation crash data, may be recorded in a driving data record, and analyzed over a time series to produce statistics in form of a driver risk profile 1033 … Driving data records and reports may be uploaded to the cloud 1034 for additional processing);
and wherein the circuitry determines if the driving behavior satisfies the positive incentive threshold or the negative incentive threshold by being further configured to: update the previous driving patterns in the profile based on the driving behavior (Sicconi: Par. 35; i.e., artificial Intelligence (AI) may be used to convert observed patterns into behavior profiles, to refine them over multiple observations, and/or to create group statistics across similar situations; Par. 61; i.e., system may perform periodic update of driving stats in driving record, computation of driver risk profile).
Ratnasingam further teaches determine if the updated profile indicates that the driver has satisfied the positive incentive threshold or the negative incentive threshold over time (Ratnasingam: Col. 17, lines 16-17; i.e., a user may be able to view how his/her driving performance varies with time; 
Regarding claim 6, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches the system further comprising: a wireless transceiver (Sicconi: Par. 68; i.e., each component in system may communicate with each other component using any wired or wireless communication protocol, including USB 3.1, Bluetooth, Bluetooth LE, WiFi, or the like).
Ratnasingam further teaches wherein the circuitry selects and provides the negative incentive to the driver by being further configured to, provide, via the wireless transmitter, a wireless message to a third party indicating that the driving behavior satisfied the negative incentive threshold (Ratnasingam: Col. 40, lines 46-50; i.e., if one or more users send driver performance messages indicating that a subject driver is drunk or loses control of the vehicle or poses potential hazard to road users or may cause accident, (at step 712) the method may inform to an appropriate third party).
Regarding claim 9, Sicconi in view of Ratnasingam teaches the system according to claim 1. Ratnasingam further teaches wherein the circuitry is further configured to: receive the positive incentive threshold and the negative incentive threshold from a centralized database (Ratnasingam: Col. 10, lines 48-51; i.e., a database that stores the user data, vehicle data, and other appropriate data for the correct operation of the driver performance rating system; the threshold values are part of the appropriate data needed for the rating system to operate correctly).
Regarding claim 10, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches wherein the circuitry is further configured to: determine a geographic location of the vehicle (Sicconi: Par. 67; i.e., main processing unit 1151 may collect GPS 1157 information to time- and geo-stamp all events);
and obtain the positive incentive threshold and the negative incentive threshold from a database based on the geographic location of the vehicle (Sicconi: Par. 105; i.e., one or more regions of 
Regarding claim 11, Sicconi in view of Ratnasingam teaches the system according to claim 1. Ratnasingam further teaches wherein the circuitry is further configured to: determine the positive incentive threshold and the negative incentive threshold based on a learning analysis of the one or more second images over time (Ratnasingam: Col. 39, lines 48-51; i.e., thresholds to recruit a candidate may be chosen based on the driver performance score and integral rating of the best employees or average of all employees in a company; the average score of other employees over time is used to determine the threshold).
Regarding claim 13, Sicconi in view of Ratnasingam teaches the system according to claim 1. Ratnasingam further teaches wherein the circuitry selects and provides the positive incentive to the driver by being further configured to: determine that no positive incentive is available at a first time when the driving behavior satisfies the positive incentive threshold (Ratnasingam: Col. 14, lines 46-49; i.e., an aggregate feedback message may also be provided at a later time depending on a number of factors including cognitive load (or driver state) of the subject driver; the system may determine that the incentive cannot be provided because the driver is preoccupied);
store information identifying the other vehicle and the satisfied positive incentive threshold (Ratnasingam: Col. 19, lines 54-59; i.e., the user may be able to view the details of each driver performance message including the location, time, driver performance metrics for which the messages were received, any relevant information of the driving events, any evidence, and any combination thereof; the relevant data is stored for later);
determine that the vehicle and the other vehicle are in proximity to each other at a second time when the positive incentive is available (Ratnasingam: Col. 14, lines 46-51; i.e., an aggregate feedback message may also be provided at a later time depending on a number of factors including … location; after the location requirement is satisfied, the incentive can then be provided to the driver);
and provide the positive incentive to the driver (Ratnasingam: Col. 39, lines 57-61; i.e., if the driver performance score of the subject driver is above a predetermined threshold, the driver profile of the subject driver may be flagged with a positive rating. In another embodiment this positive rating may trigger a reward or discount for the subject driver).
Regarding claim 14, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches wherein the circuitry determines the driving behavior by being further configured to: determine an attention direction of the driver based on an analysis of the one or more first images for head movement and eye position (Sicconi: Par. 52; i.e., attention monitoring system 502 may detect a face 503 and/or hands 504 of a driver; system 502 may then identifies facial landmarks and special regions 505 such as without limitation eyes, nose, and/or mouth to estimate head pose and eye gaze direction 506);
detect hand movement of the driver based on an analysis of the one or more first images (Sicconi: Par. 59; i.e., Driver attention modeling unit 1015 may be configured, without limitation, to analyze features 1009, such as … removal of hands from a steering wheel);
and determine a driving behavior of the driver based on the head movement, eye position, and hand movement
Regarding claim 15, Sicconi teaches a method, comprising: capturing one or more first images of a driver of a vehicle (Sicconi: Par. 42; i.e., camera 308 may include any device suitable for capturing optical images of a driver using light on or off the visible spectrum, including without limitation any camera or similar device as described in this disclosure);
capturing one or more second images of an area outside of the vehicle (Sicconi: Par. 42; i.e., Driving risk model 1016 and/or accident detection/prevention unit 1017 may analyze features 1012 from a rear-facing camera 1005; such features may include, without limitation any features described above as representing conditions exterior to vehicle);   
identifying another vehicle in proximity to the vehicle based on an analysis of the one or more second images (Sicconi: Par. 42; i.e., such features may include, without limitation any features described above as representing conditions exterior to vehicle and/or driver, such as without limitation tailgating vehicles coming too close);
and determining a driving behavior of the driver based on an analysis of the one or more first images (Sicconi: Par. 52; i.e., a schematic flow-process diagram illustrates how an attention monitoring system 502 … utilizing a driver-facing camera may perform analysis using data extracted using the driver-facing camera; attention monitoring system analyzes the images taken of the driver to determine driver attention level).
Sicconi does not explicitly teach determining if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold; in response to the driving behavior satisfying the positive incentive threshold, selecting and providing a positive incentive to the driver; and in response to the driving behavior satisfying the negative incentive threshold, selecting and providing a negative incentive to the driver.
However, in the same field of endeavor, Ratnasingam teaches determining if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold (Ratnasingam: Col. in response to the driving behavior satisfying the positive incentive threshold, selecting and providing a positive incentive to the driver (Ratnasingam: Col. 39, lines 57-61; i.e., if the driver performance score of the subject driver is above a predetermined threshold, the driver profile of the subject driver may be flagged with a positive rating. In another embodiment this positive rating may trigger a reward or discount for the subject driver); and in response to the driving behavior satisfying the negative incentive threshold, selecting and providing a negative incentive to the driver (Ratnasingam: Col. 14, lines 58-62; i.e., the subject drivers with a driver performance score or integral rating below a predetermined threshold may be given coaching, compulsory driver training or retake a driving test, or even banned from driving).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated determining if the driving behavior satisfies a positive incentive threshold or a negative incentive threshold; in response to the driving behavior satisfying the positive incentive threshold, selecting and providing a positive incentive to the driver; and in response to the driving behavior satisfying the negative incentive threshold, selecting and providing a negative incentive to the driver, as taught by Ratnasingam. Doing so would allow the system to give feedback to the driver to let them know how to improve their driving behavior (Ratnasingam: Col. 14, lines 55-57; i.e., the subject driver may be provided suggestions or recommended coaching to improve driving quality).
Regarding claim 16, Sicconi in view of Ratnasingam teaches the method according to claim 15. Sicconi further teaches the method further comprising: storing a profile of previous driving patterns of the driver (Sicconi: Par. 54; i.e., a cloud 709 is defined as a remote storage; Par. 62; i.e., inattention 
wherein determining if the driving behavior satisfies the positive incentive threshold or the negative incentive threshold includes: updating the previous driving patterns in the profile based on the driving behavior (Sicconi: Par. 35; i.e., artificial Intelligence (AI) may be used to convert observed patterns into behavior profiles, to refine them over multiple observations, and/or to create group statistics across similar situations; Par. 61; i.e., system may perform periodic update of driving stats in driving record, computation of driver risk profile).
Ratnasingam further teaches determining if the updated profile indicates that the driver has satisfied the positive incentive threshold or the negative incentive threshold over time (Ratnasingam: Col. 17, lines 16-17; i.e., a user may be able to view how his/her driving performance varies with time; Col. 20, lines 7-9; i.e., the variation of driving performance over time may also be presented in a table, line graph, bar chart, pie chart or any other user preferred format).
Regarding claim 19, Sicconi in view of Ratnasingam teaches the method according to claim 15. Ratnasingam further teaches wherein selecting and providing the negative incentive to the driver further comprises: providing a wireless message to a third party indicating that the driving behavior satisfied the negative incentive threshold (Ratnasingam: Col. 40, lines 46-50; i.e., if one or more users send driver performance messages indicating that a subject driver is drunk or loses control of the vehicle or poses potential hazard to road users or may cause accident, (at step 712) the method may inform to an appropriate third party).
Regarding claim 22, Sicconi teaches a non-transitory processor-readable storage medium that stores computer instructions that, when executed by a processor, cause the processor to perform actions (Sicconi: Par. 145; i.e., Such software may be a computer program product that employs a machine-readable storage medium),
the actions comprising: capturing, via a first camera, one or more first images of a driver of a vehicle (Sicconi: Par. 42; i.e., camera 308 may include any device suitable for capturing optical images of a driver using light on or off the visible spectrum, including without limitation any camera or similar device as described in this disclosure);
capturing, via a second camera, one or more second images of an area outside of the vehicle (Sicconi: Par. 42; i.e., Driving risk model 1016 and/or accident detection/prevention unit 1017 may analyze features 1012 from a rear-facing camera 1005; such features may include, without limitation any features described above as representing conditions exterior to vehicle);
identifying another vehicle in proximity to the vehicle based on an analysis of the one or more second images (Sicconi: Par. 42; i.e., such features may include, without limitation any features described above as representing conditions exterior to vehicle and/or driver, such as without limitation tailgating vehicles coming too close);
and determining a driving behavior of the driver based on an analysis of the one or more first images (Sicconi: Par. 52; i.e., a schematic flow-process diagram illustrates how an attention monitoring system 502 … utilizing a driver-facing camera may perform analysis using data extracted using the driver-facing camera; attention monitoring system analyzes the images taken of the driver to determine driver attention level).
Sicconi does not explicitly teach determining if the driving behavior satisfies an incentive threshold; in response to the driving behavior satisfying the incentive threshold, selecting and providing an incentive to the driver.
However, in the same field of endeavor, Ratnasingam teaches determining if the driving behavior satisfies an incentive threshold (Ratnasingam: Col. 11, line 66 – Col. 12, line 5; i.e., the system in response to the driving behavior satisfying the incentive threshold, selecting and providing an incentive to the driver (Ratnasingam: Col. 39, lines 57-61; i.e., if the driver performance score of the subject driver is above a predetermined threshold, the driver profile of the subject driver may be flagged with a positive rating. In another embodiment this positive rating may trigger a reward or discount for the subject driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory processor-readable storage medium of Sicconi to have further incorporated determining if the driving behavior satisfies an incentive threshold; in response to the driving behavior satisfying the incentive threshold, selecting and providing an incentive to the driver, as taught by Ratnasingam. Doing so would allow the system to give feedback to the driver to let them know how to improve their driving behavior (Ratnasingam: Col. 14, lines 55-57; i.e., the subject driver may be provided suggestions or recommended coaching to improve driving quality).
Claims 4, 5, 7, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Ratnasingam and further in view of Amano et al. (U.S. Publication No. 2019/0206253; hereinafter Amano).
Regarding claim 4, Sicconi in view of Ratnasingam teaches the system according to claim 3. Sicconi further teaches the system further comprising: a wireless transceiver (Sicconi: Par. 68; i.e., each component in system may communicate with each other component using any wired or wireless communication protocol, including USB 3.1, Bluetooth, Bluetooth LE, WiFi, or the like).

However, in the same field of endeavor, Amano teaches wherein the circuitry is further configured to provide, via the wireless transmitter, the previous driving patterns in the profile to the other vehicle (Amano: Par. 154-155; i.e., it is possible to employ a structure in which, by using driving tendency information, … an occupant of the host vehicle is notified as to which other vehicles exhibit a strong tendency towards permitting lane entries…  a communication unit that transmits and receives the driving tendency information via wireless communication between the host vehicle and other vehicles located in the vicinity thereof).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated wherein the circuitry is further configured to provide, via the wireless transmitter, the previous driving patterns in the profile to the other vehicle, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Regarding claim 5, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches the system further comprising: a wireless transceiver (Sicconi: Par. 68; i.e., each component in system may communicate with each other component using any wired or wireless communication protocol, including USB 3.1, Bluetooth, Bluetooth LE, WiFi, or the like).
Sicconi does not explicitly teach wherein the circuitry selects and provides the positive incentive to the driver by being further configured to, receive, via the wireless transmitter, audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold.
wherein the circuitry selects and provides the positive incentive to the driver by being further configured to, receive, via the wireless transmitter, audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold (Amano: Par. 83; i.e., if the occupant of the other vehicle V22 permits the right turn, the occupant of the host vehicle V1 selects intention information such as, for example, ‘Thank you’, and performs a pressing operation on the right switch 46 so as to convey their gratitude to the occupant of the other vehicle V22; Par. 157; i.e., it is also possible, for example, at the same time as the animated character is being displayed on the display unit of the other vehicle V2 for intention information to be output as audio information from the speakers 50 of the other vehicle V2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated wherein the circuitry selects and provides the positive incentive to the driver by being further configured to, receive, via the wireless transmitter, audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Regarding claim 7, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches the system further comprising: a wireless transceiver (Sicconi: Par. 68; i.e., each component in system may communicate with each other component using any wired or wireless communication protocol, including USB 3.1, Bluetooth, Bluetooth LE, WiFi, or the like).
Sicconi does not explicitly teach wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle; and determine that 
However, in the same field of endeavor, Amano teaches wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle (Amano: Par. 81; i.e., when the communication unit 12 receives intention information from another vehicle V2, the notification unit 26 notifies the vehicle occupant of the host vehicle V1 about the received intention information); and determine that the driving behavior of the driver satisfies the positive incentive threshold in response to the driver yielding to the expected driving behavior of the other vehicle (Amano: Par. 122; i.e., in FIG. 14, an example in which intention information showing ‘Thank you’ received by the communication unit 12 is displayed so as to appear superimposed on the other vehicle V2 from the perspective of the driver of the host vehicle V1; Par. 117; i.e., a situation is shown in FIG. 14 in which the other vehicle V2 which is the source of a transmission crosses in front of the host vehicle V1, for example, at an intersection that is not controlled by traffic lights; at the intersection with no lights, the driver yields to the expected driving behavior of the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle; and determine that the driving behavior of the driver satisfies the positive incentive threshold in response to the driver yielding to the expected driving behavior of the other vehicle, as taught by Amano. 
Regarding claim 17, Sicconi in view of Ratnasingam teaches the method according to claim 16, but they do not explicitly teach the method further comprising: providing the previous driving patterns in the profile to the other vehicle.
providing the previous driving patterns in the profile to the other vehicle (Amano: Par. 154-155; i.e., it is possible to employ a structure in which, by using driving tendency information, … an occupant of the host vehicle is notified as to which other vehicles exhibit a strong tendency towards permitting lane entries…  a communication unit that transmits and receives the driving tendency information via wireless communication between the host vehicle and other vehicles located in the vicinity thereof).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sicconi to have further incorporated providing the previous driving patterns in the profile to the other vehicle, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Regarding claim 18, Sicconi in view of Ratnasingam teaches the method according to claim 15, but they do not explicitly teach wherein selecting and providing the positive incentive to the driver further comprises: receiving audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold.
However, in the same field of endeavor, Amano teaches wherein selecting and providing the positive incentive to the driver further comprises: receiving audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold (Amano: Par. 83; i.e., if the occupant of the other vehicle V22 permits the right turn, the occupant of the host vehicle V1 selects intention information such as, for example, ‘Thank you’, and performs a pressing operation on the right switch 46 so as to convey their gratitude to the occupant of the other vehicle V22; Par. 157; i.e., it is also possible, for example, at the same time as the animated character is being displayed on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sicconi to have further incorporated wherein selecting and providing the positive incentive to the driver further comprises: receiving audiovisual content from the other vehicle in response to the driving behavior satisfying the positive incentive threshold, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Regarding claim 20, Sicconi in view of Ratnasingam teaches the method according to claim 15, but they do not explicitly teach the method further comprising: receiving an indication of expected driving behavior of the other vehicle; and determining that the driving behavior of the driver satisfies the positive incentive threshold in response to the driver yielding to the expected driving behavior of the other vehicle.
However, in the same field of endeavor, Amano teaches receiving an indication of expected driving behavior of the other vehicle (Amano: Par. 81; i.e., when the communication unit 12 receives intention information from another vehicle V2, the notification unit 26 notifies the vehicle occupant of the host vehicle V1 about the received intention information); and determining that the driving behavior of the driver satisfies the positive incentive threshold in response to the driver yielding to the expected driving behavior of the other vehicle (Amano: Par. 122; i.e., in FIG. 14, an example in which intention information showing ‘Thank you’ received by the communication unit 12 is displayed so as to appear superimposed on the other vehicle V2 from the perspective of the driver of the host vehicle V1; Par. 117; i.e., a situation is shown in FIG. 14 in which the other vehicle V2 which is the source of a transmission crosses in front of the host vehicle V1, for example, at an intersection that is not controlled 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sicconi to have further incorporated receiving an indication of expected driving behavior of the other vehicle; and determining that the driving behavior of the driver satisfies the positive incentive threshold in response to the driver yielding to the expected driving behavior of the other vehicle, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Ratnasingam and Amano, and further in view of Julian et al. (U.S. Patent No. 11024165; hereinafter Julian).
Regarding claim 8, Sicconi in view of Ratnasingam teaches the system according to claim 1. Sicconi further teaches the system further comprising: a wireless transceiver (Sicconi: Par. 68; i.e., each component in system may communicate with each other component using any wired or wireless communication protocol, including USB 3.1, Bluetooth, Bluetooth LE, WiFi, or the like).
Sicconi does not explicitly teach wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle; and determine that the driving behavior of the driver satisfies the negative incentive threshold in response to the driver failing to yield to the expected driving behavior of the other vehicle.
However, in the same field of endeavor, Amano teaches wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle (Amano: Par. 81; i.e., when the communication unit 12 receives intention information 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated wherein the circuitry is further configured to: receive, via the wireless transceiver, an indication of expected driving behavior of the other vehicle, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Additionally, in the same field of endeavor, Julian teaches determining that the driving behavior of the driver satisfies the negative incentive threshold in response to the driver failing to yield to the expected driving behavior of the other vehicle (Julian: Col. 13, lines 33-38; i.e., the driver monitoring system may visually 212 recognize the yield sign 244 and then observe the distances to on-coming vehicles. Based on these measurements, the system may make an assessment 266 that positively grades the driver for yielding when the on-coming vehicles are too close; Col. 15, lines 18-20; i.e., a driver's safe following distance behavior may be scored negatively if the driver is closer than a safe following distance to the vehicle ahead; if the driver fails to yield to a close on-coming vehicle, then the driver would be negatively graded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated determining that the driving behavior of the driver satisfies the negative incentive threshold in response to the driver failing to yield to the expected driving behavior of the other vehicle, as taught by Julian. Doing so would allow the system to determine if the driver is being alert (Julian: Col. 13, lines 40-41; i.e., such behavior indicates alertness and may result in increased fuel efficiency).
Regarding claim 21, Sicconi in view of Ratnasingam teaches the method according to claim 15. Sicconi does not explicitly teach the method further comprising: receiving an indication of expected driving behavior of the other vehicle; and determining that the driving behavior of the driver satisfies the negative incentive threshold in response to the driver failing to yield to the expected driving behavior of the other vehicle.
However, in the same field of endeavor, Amano teaches receiving an indication of expected driving behavior of the other vehicle (Amano: Par. 81; i.e., when the communication unit 12 receives intention information from another vehicle V2, the notification unit 26 notifies the vehicle occupant of the host vehicle V1 about the received intention information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated receiving an indication of expected driving behavior of the other vehicle, as taught by Amano. Doing so would allow the driver to transmit and receive data to and from another vehicle to determine driving behavior (Amano: Par. 15; i.e., an occupant of the host vehicle is able to visually confirm intention information transmitted from another vehicle).
Additionally, in the same field of endeavor, Julian teaches determining that the driving behavior of the driver satisfies the negative incentive threshold in response to the driver failing to yield to the expected driving behavior of the other vehicle (Julian: Col. 13, lines 33-38; i.e., the driver monitoring system may visually 212 recognize the yield sign 244 and then observe the distances to on-coming vehicles. Based on these measurements, the system may make an assessment 266 that positively grades the driver for yielding when the on-coming vehicles are too close; Col. 15, lines 18-20; i.e., a driver's safe following distance behavior may be scored negatively if the driver is closer than a safe following distance to the vehicle ahead; if the driver fails to yield to a close on-coming vehicle, then the driver would be negatively graded).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Ratnasingam and further in view of Purgatorio et al. (U.S. Patent No. 10885539; hereinafter Purgatorio).
Regarding claim 12, Sicconi in view of Ratnasingam teaches the system according to claim 1, but they do not explicitly teach wherein the circuitry selects the positive inventive based on a current geographic location of the vehicle.
However, in the same field of endeavor, Purgatorio teachers the circuitry selects the positive inventive based on a current geographic location of the vehicle (Purgatorio: Col. 3, lines 52-56; i.e., the safe driving currency system may notify the drivers of establishments (e.g., coffee shops, etc.) that accept safe driving currency that are near (e.g., within a threshold distance of) their vehicle or along their route).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sicconi to have further incorporated the circuitry selects the positive inventive based on a current geographic location of the vehicle, as taught by Purgatorio. Doing so would encourage drivers to improve their driving behavior in areas near establishments where they want to use their safe driving currency (Purgatorio: Col. 10, line 66 - Col. 11, line 2; i.e., users motivated to receive rewards may be motivated to use the safe driver application, which in turn may motivate users to improve their driving skills and practice safe driving behavior).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of driver behavior detection and incentivizing drivers includes Oba (U.S. Publication No. 2019/0329791), Gompert et al. (U.S. Patent No. 8930040), Slaton et al. (U.S. Patent No. 9393868), and Cote et al. (U.S. Patent No. 10013697).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661